     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.104 Page 1 of 9



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES EDWARD ALLEN,                                Case No.: 20-CV-685 JLS (NLS)
     CDCR #D-76353,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION FOR FAILING TO
     vs.                                                  STATE A CLAIM PURSUANT
14
                                                          TO 28 U.S.C. §§ 1915(e)(2)(B)(ii)
     A. BOOTH, Correctional Officer;
15                                                        AND 1915A(b)(1)
     RALPH M. DIAZ, Secretary of the
16   CDCR; W.L. MONTGOMERY, Warden,
                                                          (ECF No. 12)
17                                    Defendants.
18
19         On April 8, 2020, Plaintiff Charles Edward Allen, incarcerated at Calipatria State
20   Prison (“CAL”) and proceeding pro se, filed a civil rights Complaint (“Compl.,” ECF No.
21   1) pursuant to 42 U.S.C. § 1983. Plaintiff alleged prison officials violated his First, Eighth,
22   and Fourteenth Amendment rights on August 2, 2019, when Defendant A. Booth, a CAL
23   Correctional Officer, closed a cell door and caused injury to his head and eye. See Compl.
24   at 4, 6‒7.
25         On August 13, 2020, the Court granted Plaintiff’s Motion to Proceed IFP and
26   simultaneously dismissed his Complaint for failing to state a claim upon which relief could
27   be granted pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See ECF No. 11. Plaintiff
28   was provided a short and plain explanation of his pleading deficiencies and granted leave
                                                      1
                                                                                  20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.105 Page 2 of 9



1    to file an amended complaint to address them. See id. at 6‒11. Specifically, Plaintiff was
2    advised that, to support a Fourteenth Amendment claim against either Secretary Diaz or
3    Warden Montgomery, he must allege facts to show their personal involvement. Id. at 6‒7.
4    The Court further noted that, to allege an Eighth Amendment claim for relief against
5    Defendant Booth, Plaintiff must plead facts sufficiently plausibly to show Booth
6    knowingly closed the cell door with malicious or sadistic intent to cause him harm, or that
7    he did so with deliberate indifference to a substantial risk that Plaintiff would suffer serious
8    injury. Id. at 7‒10. Finally, the Court informed Plaintiff that his Amended Complaint must
9    be complete by itself and that any claim not re-alleged would be waived. Id. at 11.
10         On September 3, 2020, Plaintiff filed his First Amended Complaint (“FAC,” ECF
11   No. 12).
12                                           SCREENING
13   I.    Legal Standard
14         As Plaintiff now knows, because he is a prisoner and is proceeding in forma pauperis
15   (“IFP”), his FAC requires a pre-answer screening pursuant to 28 U.S.C. §§ 1915(e)(2) and
16   1915A(b). Under these statutes, the Court must sua sponte dismiss a prisoner’s IFP
17   complaint, or any portion of it, that is frivolous, malicious, fails to state a claim, or seeks
18   damages from defendants who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27
19   (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621
20   F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of
21   [screening] is ‘to ensure that the targets of frivolous or malicious suits need not bear the
22   expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014)
23   (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
24         “The standard for determining whether a plaintiff has failed to state a claim upon
25   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
26   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
27   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
28   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
                                                    2
                                                                                   20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.106 Page 3 of 9



1    applied in the context of failure to state a claim under Federal Rule of Civil Procedure
2    12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
3    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
4    556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
5          Detailed factual allegations are not required, but “[t]hreadbare recitals of the
6    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
7    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
8    [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
9    experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
10   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
11   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
12         Section 1983 provides a cause of action for the violation of constitutional or other
13   federal rights by those acting under color of state law. See, e.g., Patel v. Kent School Dist.,
14   648 F.3d 965, 971 (9th Cir. 2011); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).
15   For each defendant named, Plaintiff must show a causal link between the violation of his
16   rights and an action or omission by that defendant. Iqbal, 556 U.S. at 678–79; Starr v.
17   Baca, 652 F.3d 1202, 1205‒06 (9th Cir. 2011); Corales v. Bennett, 567 F.3d 554, 570 (9th
18   Cir. 2009). There is no respondeat superior liability under § 1983, and each defendant may
19   only be held liable for misconduct directly attributed to him or her. Iqbal, 556 U.S. at
20   677–79; Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009).
21   II.   Plaintiff’s Factual Allegations
22         Plaintiff’s First Amended Complaint offers even fewer factual allegations than his
23   original Complaint. He lists Secretary Diaz and Warden Montgomery just below the
24   caption, but does not include either of them in his list of parties, or mention them again in
25   ///
26   ///
27   ///
28   ///
                                                     3
                                                                                    20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.107 Page 4 of 9



1    the body of his amended pleading. In fact, the only factual allegations in the Amended
2    Complaint involve CAL Correctional Officer A. Booth, the Control Booth Officer.1
3            Specifically, Plaintiff re-alleges that, on August 2, 2019, while he was bending over
4    to pick up a food tray during a “cell feed,” Booth closed a cell door on his head. See FAC
5    at 3. Plaintiff again claims Booth was “legally responsible” as the control booth officer on
6    duty at the time, simply “was not paying attention when the incident occurred,” and
7    afterward “acted like he did not have any concern about what he had done to Plaintiff.” Id.
8    at 2‒4. Plaintiff admits he was taken to a hospital after the incident, and claims to have
9    suffered “eye damage,” and to have sustained a concussion. Id. at 3. But he faults Booth
10   for failing to “follow CDC policy,” contends “that is why [he] got hurt,” and claims Booth
11   violated his Eighth Amendment right to be free from cruel and unusual punishment. Id. at
12   3, 4.
13   III.    Analysis
14           A.    Claims Against Secretary Diaz and Warden Montgomery
15           As noted above, Plaintiff was advised that any claim not re-alleged in his First
16   Amended Complaint would be considered waived because an amended pleading
17   supersedes the original. See ECF No. 11 at 11 (citing Hal Roach Studios, Inc. v. Richard
18   Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990); Lacey v. Maricopa Cty., 693 F.3d 896,
19   928 (9th Cir. 2012)). His Amended Complaint mentions Diaz and Montgomery on the first
20   page under the caption in the portion of invoking jurisdiction pursuant to 42 U.S.C. § 1983
21   and 28 U.S.C. § 1343(a), see FAC at 1, but he no longer includes Diaz or Montgomery in
22   his list of parties, and he alleges no facts involving them. See FAC at 2‒4.
23           “[T]he determination of whether or not a defendant is properly in the case hinges
24   upon the allegations in the body of the complaint and not upon his inclusion in the caption.”
25
26
     1
       While Plaintiff does not explain, “[c]ontrol booth operators coordinate the movement of inmates in and
27   out of their pods as well as the movement of staff entering the pods to provide inmates with food,
     medication, security-related assistance.” See Payne v. Senuta, No. C 09-4084 CW PR, 2011 WL 3515900,
28   at *2 (N.D. Cal. Aug. 11, 2011).
                                                        4
                                                                                          20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.108 Page 5 of 9



1    Hoffman v. Halden, 268 F.2d 280, 303–04 (9th Cir. 1959), overruled on other grounds by
2    Cohen v. Norris, 300 F.2d 24 (9th Cir. 1962). “While the caption of a complaint is helpful
3    to the court it is usually not considered part of the pleader’s statement of claim and is not
4    determinative as to the parties to the action.” Sands v. Ariz. Dep’t of Corr., 909 F.2d 1489,
5    at *2 (9th Cir. 1990); see also Lewis v. Chase Airport Mgmt. Inc., No. 3:19-CV-01152-
6    WQH-NLS, 2020 WL 4697974, at *2 (S.D. Cal. Aug. 13, 2020). Thus, because Plaintiff’s
7    Amended Complaint contains no further mention of Diaz or Montgomery, and the body of
8    his pleading contains no “factual content that allows the court to draw the reasonable
9    inference” as to how or why they may be plausibly held liable for Plaintiff’s injuries, see
10   Iqbal, 556 U.S. at 678; Hoffman, 268 F.2d at 303–04, Plaintiff fails to state a claim against
11   either of them. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1); Rhodes, 621 F.3d at 1004;
12   Lopez, 203 F.3d at 1126–27.
13         B.     Eighth Amendment Claims Against Officer Booth
14         Plaintiff’s First Amended Complaint again cites the Eighth Amendment’s
15   proscription of cruel and unusual punishment as the legal basis for his suit. See FAC at 3.
16   He continues to allege Booth was “not paying attention” when he closed the cell door, and
17   faults him for failing to “follow CDC policy” or show “concern about what he had done”
18   after Plaintiff was injured. Id. at 3, 4. And while he no longer attaches the label “negligent”
19   to Booth’s actions as he did in his original pleading, cf. Compl. at 4, his claims against
20   Booth still sound in negligence, and he offers no new or additional factual allegations to
21   plausibly show Booth acted with the culpable state of mind required to sustain an Eighth
22   Amendment violation. See Wilson v. Seiter, 501 U.S. 294, 302 (1991); Farmer v. Brennan,
23   511 U.S. 825, 834 (1994).
24         The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.”
25   U.S. Const. Amend. VIII. Only “unnecessary and wanton infliction of pain” constitutes
26   cruel and unusual punishment as prohibited by the United States Constitution. Whitley v.
27   Albers, 475 U.S. 312, 319 (1986). Neither accident nor negligence rises to this level, as
28   “[i]t is obduracy and wantonness, not inadvertence or error in good faith, that characterize
                                                    5
                                                                                  20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.109 Page 6 of 9



1    the conduct prohibited by the Cruel and Unusual Punishments Clause.” Id.; see also Estelle
2    v. Gamble, 429 U.S. 97, 106 (1976) (“An accident, although it may produce added anguish,
3    is not on that basis alone to be characterized as wanton infliction of unnecessary pain.”).
4          To the extent Plaintiff bases his Eighth Amendment claim on an accusation that
5    Booth used excessive force when closing his cell door, “the core judicial inquiry is . . .
6    whether force was applied in a good-faith effort to maintain or restore discipline, or
7    maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992).
8    The Court considers the following factors: (1) the need for application of force; (2) the
9    relationship between the need and the amount of force used; (3) the extent of the injury
10   inflicted; (4) the threat “reasonably perceived by the responsible officials”; and (5) “any
11   efforts made to temper the severity of a forceful response.” Id. (citing Whitley, 476 U.S.
12   at 321). “From such considerations inferences may be drawn as to whether the use of force
13   could plausibly have been thought necessary, or instead evinced such wantonness with
14   respect to the unjustified infliction of harm as is tantamount to a knowing willingness that
15   it occur.” Whitley, 475 U.S. at 321.
16         Not “every malevolent touch by a prison guard gives rise to a federal cause of
17   action.” Hudson, 503 U.S. at 9. “The Eighth Amendment’s prohibition of ‘cruel and
18   unusual’ punishments necessarily excludes from constitutional recognition de minimis
19   uses of physical force, provided that the use of force is not of a sort repugnant to the
20   conscience of mankind.” Id. (some internal quotation marks omitted). Here, Plaintiff
21   continues to claim that Booth closed the cell door on his head during the course of the daily
22   cell feeding due to a lack of attention, and that he was injured as a result. But he includes
23   no further factual allegations from which the Court might reasonably infer that Booth did
24   so knowingly, maliciously, or sadistically for the purpose of causing Plaintiff harm. Iqbal,
25   556 U.S. at 678; Hoard v. Hartman, 904 F.3d 780 (9th Cir. 2018) (“[T]he focus is on
26   whether the officer had purpose to cause harm.”) (citing Whitley, 475 U.S. at 321).
27         Nor does Plaintiff allege facts to suggest Booth acted with deliberate indifference to
28   a serious risk to his health or safety. See Farmer, 511 U.S. at 834. Deliberate indifference
                                                   6
                                                                                 20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.110 Page 7 of 9



1    is a higher standard than negligence or lack of ordinary due care for the prisoner’s safety.
2    Id. at 835. It also imposes a subjective test: “the official must both be aware of facts from
3    which the inference could be drawn that a substantial risk of serious harm exists, and he
4    must also draw the inference.” Id. at 837 (emphasis added). Prison officials display
5    deliberate indifference to an inmate’s well-being when they consciously disregard an
6    excessive risk of harm to that inmate’s health or safety. Id. at 837–38. However, not every
7    foreseeable accident constitutes deliberate indifference. Smith v. Silva, No. 1:15-cv-00451-
8    BAM (PC), 2016 WL 8731317, at *3 (E.D. Cal. July 1, 2016) (citing Farmer, 511 U.S. at
9    835); see also Colon v. L.A. Cty. Sheriffs Dep’t, No. 2:18-CV-09727-RAFM, 2019 WL
10   1936228, at *4‒5 (C.D. Cal. May 1, 2019) (dismissing prisoner’s Eighth Amendment
11   claims against a deputy not alleged to have intended to harm the prisoner or to have known
12   that glass in a window would fall and injure him during its repair). And a single, isolated
13   incident causing harm does not equate to an “excessive” or “substantial risk” to inmate
14   safety. See, e.g., LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir. 1993)
15          No facts offered in Plaintiff’s First Amended Complaint plausibly suggest Defendant
16   Booth was actually aware Plaintiff faced a substantial risk of injury when Booth closed the
17   cell doors in Facility C Building 3 from his position in the control booth during the
18   August 2, 2019 cell feed. Iqbal, 556 U.S. at 678; Farmer, 511 U.S. at 837; Colon, 2019
19   WL 1936228, at *5. In fact, Plaintiff admits Booth had to be “inform[e]d that he had
20   close[d] a[n] inmate[’s] head up in the cell door” and asked to open the door so Plaintiff
21   “c[ould] get his head out.” See FAC at 3. That an official “should have been aware” of a
22   particular risk to an inmate when he or she acted, but was not, is insufficient to establish
23   an Eighth Amendment violation, “no matter how severe the risk.” Peralta v. Dillard, 744
24   F.3d 1076, 1086 (9th Cir. 2014) (citation and internal quotation marks omitted; emphasis
25   in original).
26          At most, Plaintiff newly alleges Booth failed to “follow CDC policy,” see FAC at 4,
27   but he does not identify what that policy is or what it requires. Nor does he include any
28   factual contentions explaining how Booth’s alleged failure to follow that policy posed an
                                                   7
                                                                                 20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.111 Page 8 of 9



1    obvious risk to his health or safety. See Farmer, 511 U.S. at 842 (deliberate indifference
2    may be established in cases where the risk is “obvious.”); see also Hollandsworth v. City
3    & Cty. of Honolulu, 440 F. Supp. 3d 1163, 1179 (D. Haw. 2020) (“[T]he failure to enforce
4    a generalized [] policy does not ‘reflect[ ] deliberate indifference to the risk that a violation
5    of a particular constitutional or statutory right will follow the decision.’”) (quoting Bd. of
6    Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 441 (1997)); Ramirez v. Bartos, No.
7    CV 05-2291-PHX-MHM (HCE), 2007 WL 2725246, at *5 (D. Ariz. Sept. 17, 2007)
8    (prison nurse’s failure to follow ADOC administrative policy regarding issuance of
9    prescription sunglasses to inmate did not by itself constitute deliberate indifference).
10         For these reasons, the Court finds Plaintiff’s Eighth Amendment claims against
11   Defendant Booth again require sua sponte dismissal pursuant to 28 U.S.C.
12   §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). See Rhodes, 621 F.3d at 1004; Lopez, 203 F.3d at
13   1126-27.
14         C.     Leave to Amend
15         Because Plaintiff has already been provided a short and plain statement of his
16   pleading deficiencies, as well as an opportunity to amend those claims to no avail, the Court
17   finds granting further leave to amend would be futile.             See Gonzalez v. Planned
18   Parenthood, 759, F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of amendment can, by itself,
19   justify the denial of . . . leave to amend.’”) (quoting Bonin v. Calderon, 59 F.3d 815, 845
20   (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.
21   2009) (“[W]here the plaintiff has previously been granted leave to amend and has
22   subsequently failed to add the requisite particularity to its claims, [t]he district court’s
23   discretion to deny leave to amend is particularly broad.” (internal quotation marks omitted)
24   (second alteration in original)).
25                                          CONCLUSION
26         For the reasons discussed, the Court DISMISSES this civil action WITHOUT
27   FURTHER LEAVE TO AMEND for failure to state a claim upon which § 1983 relief
28   can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1), CERTIFIES
                                                     8
                                                                                    20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 13 Filed 09/24/20 PageID.112 Page 9 of 9



1    that an IFP appeal would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3),
2    and DIRECTS the Clerk of Court to enter a final judgment of dismissal and close the file.
3          IT IS SO ORDERED.
4    Dated: September 24, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 9
                                                                             20-CV-685 JLS (NLS)
